       Case: 3:21-cr-00026-MJN Doc #: 29 Filed: 04/19/21 Page: 1 of 7 PAGEID #: 71




                                  UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

          Plaintiff,                                        Case No. 3:21-cr-26

vs.

DESMOND HILL,                                               District Judge Michael J. Newman

      Defendant.
______________________________________________________________________________

                              PRETRIAL ORDER
______________________________________________________________________________

          This criminal case came before the Court for a pretrial scheduling conference on April 12,

2021. Attorneys Anthony R. Cicero and Christina Mahy appeared and participated. The Court

hereby sets, with agreement of the parties, the following schedule that will govern this matter

through trial.

                                            I.        Trial Date

          The Court finds, and the parties agree, that the Speedy Trial Act deadline for this case is

May 18, 2021. 18 U.S.C. § 3161. Therefore, this case is set for trial on May 17, 2021. 1 A final

pretrial conference will be held on May 3, 2021 at 3:00 p.m. via GoToMeeting video software. 2

                                  II.        Discovery and Inspection

          Defense counsel is directed to contact the Assistant United States Attorney in charge of the

prosecution of this case to arrange a meeting for the purpose of resolving all discovery requests

provided for under the Federal Rules of Criminal Procedure, including Rule 16. The government




1
    Pursuant to General Order No. 21-07, the jury trial will be held in a courtroom outfitted with plexiglass.
2
    Meeting information will be provided to counsel prior to the hearing.
       Case: 3:21-cr-00026-MJN Doc #: 29 Filed: 04/19/21 Page: 2 of 7 PAGEID #: 72




shall make the required disclosure of evidence discoverable under the terms and conditions of Rule

16 by April 19, 2021.

          The discovery meeting shall be held as promptly as possible. If, at any time during the

course of these proceedings, any party fails to comply with Rule 16, such failure shall be brought

to the Court’s attention by a specific motion to compel discovery. Motions to compel shall be filed

no later than seven days from the date of a party’s denial of the initial discovery request.

                                          III.        Motions

          All motions of any kind, by the defendant or by the government, shall be filed on or before

April 26, 2021. All responses in opposition shall be filed no later than seven business days after

the filing of said motions. 3 Upon the filing of any motion, the movant shall state whether and for

what reasons an evidentiary hearing is required. If the Court agrees, an evidentiary hearing will

be scheduled.

                         IV.         Plea Negotiations and Plea Agreement

          Plea agreement discussions between the Assistant United States Attorney and defense

counsel pursuant to Rule 11 of the Federal Rules of Criminal Procedure shall commence as soon

as practicable. If a plea agreement is reached, counsel shall notify the Court and submit the plea

agreement. The defendant shall sign the plea agreement and initial the bottom of each page. A

change of plea hearing shall be scheduled soon thereafter. The Court will consider plea agreements

reached under Rule 11(c)(1)(C) of the Federal Rules of Criminal Procedure.




3
    Briefing schedules for motions to suppress evidence will be set by separate Order.
                                                      2
       Case: 3:21-cr-00026-MJN Doc #: 29 Filed: 04/19/21 Page: 3 of 7 PAGEID #: 73




                                  V.        Motions for Continuance

          Any motion for a change of the trial date shall be in writing and made at least seven days

prior to the scheduled trial date. Motions for continuances shall set forth those Speedy Trial Act

factors listed in 18 U.S.C. § 3161(h)(7)(B) that the movant contends support the motion.

                                          VI.         Exhibits

          A.      Exhibit Lists

          Unless otherwise ordered, counsel shall submit to the Court’s chambers three typed copies

of a list of the proposed exhibits no later than seven business days before the date of trial. This

list shall include the proposed exhibit number and a substantial description of the exhibit. Both

sides shall number their exhibits with Arabic numbers, preceded by the letter prefix “G” for

prosecution or “D” for defense. Exhibit lists shall be three-hole punched.

          B.      Trial Exhibits

          Each party intending to offer exhibits will mark the exhibits prior to the commencement of

trial. Three business days before trial begins, counsel shall provide the original and two copies of

the exhibits to the Court and one copy to opposing counsel. The exhibits provided to the Court

should be three-hole-punched and placed in binders. A copy of the exhibit list should precede the

exhibits in the binders prepared for the Court. 4

          At trial, counsel may not approach a witness to tender an exhibit. Rather, the Courtroom

Deputy will place each exhibit before each witness. In formulating a question to a witness, counsel

shall specify the exhibit number or designation involved to ensure a clear record.




4
    Counsel, by motion, may request a different method of handling exhibits.
                                                      3
    Case: 3:21-cr-00026-MJN Doc #: 29 Filed: 04/19/21 Page: 4 of 7 PAGEID #: 74




       Exhibits used for impeachment, or otherwise introduced for the first time during trial, must

be distributed to opposing counsel and the Court in the same quantity and format as exhibits

produced before trial.

       Counsel are responsible for any exhibits expected to be used during trial. At the end of

each trial session, counsel shall return all original exhibits to the Courtroom Deputy.

                                     VII.        Stipulations

       Three copies of any and all stipulations shall be submitted to the Court at least seven

business days before the scheduled trial date.

                             VIII.          Statement of the Case

       An Agreed Joint Statement of the Case shall be submitted to Court by May 12, 2021. The

Statement of the Case shall be read to potential jurors by the Court prior to voir dire.

                              IX.           Voir Dire Examination

       Prospective jurors will be seated in numerical order in the courtroom. The whole panel of

prospective jurors -- persons seated in the jury box and persons seated in the courtroom benches

-- will be examined in one continuous examination.

       Each prospective juror will be assigned a “juror number” by the Clerk’s Office. Counsel

will receive a listing of the jurors’ names and numbers prior to jury selection. When interrogating

a juror, counsel should refer to the juror by number only.

       The Court will conduct a preliminary voir dire examination tailored to the issues in the

case. Defense counsel and the government will then be permitted to ask additional questions.

During voir dire, counsel shall address their questions to the whole panel. Counsel may not

question an individual juror unless the answer of a specific juror justifies further inquiry.

       Counsel will not be permitted to question jurors individually regarding their background

information. This information will be provided to counsel prior to the commencement of voir dire.

                                                  4
    Case: 3:21-cr-00026-MJN Doc #: 29 Filed: 04/19/21 Page: 5 of 7 PAGEID #: 75




Counsel may inquire regarding any omission in a juror’s answer to the juror questionnaire or, after

obtaining the Court’s permission, regarding any inquiry justifiably elicited by information

contained in the juror questionnaire.

                                        X.        Challenges

       The juror challenge process will occur after questioning and in the Court’s chambers. The

entire panel, not just prospective jurors seated in the jury box, shall be accepted, challenged for

cause, or peremptorily challenged in a continuous sequence with reseating prospective jurors.

Counsel shall not be permitted to return to the courtroom to refresh their memory of a particular

juror. It is counsel’s responsibility to determine the current makeup of the jury by reference to the

seating plan.

                              XI.            Preemptory Challenges

       Peremptory challenges in single-defendant cases will be exercised as follows:

                   a. United States exercises its first challenge

                   b. Defendant exercises his or her first challenge

                   c. United States exercises its second challenge

                   d. Defendant exercises his or her second and third challenges

                   e. United States exercises its third challenge

                   f. Defendant exercises his or her fourth or fifth challenges

                   g. United States exercises its fourth challenge

                   h. Defendant exercises his or her sixth and seventh challenges

                   i. United States exercises its fifth challenge

                   j. Defendant exercises his or her eighth and ninth challenges

                   k. United States exercises its sixth challenge

                   l. Defendant exercises his or her tenth challenge

                                                   5
    Case: 3:21-cr-00026-MJN Doc #: 29 Filed: 04/19/21 Page: 6 of 7 PAGEID #: 76




         Any party that “passes” (i.e., forgoes to exercise a challenge in the order prescribed) has

thereby “used” their challenge.

         After twelve jurors have been fully qualified, and counsel state that they are satisfied with

the jury, peremptory challenges as to the alternate juror(s) will then be exercised in the same

manner.

                                  XII.         Jury Instructions

         Counsel should draft proposed, substantive jury instructions that state the governing rules

of law with appropriate case citations. An original of the proposed instructions shall be filed with

the Clerk’s Office at least seven business days before the scheduled trial date.

                                    XIII.         Sentencing

         The Court will order the Probation Office to conduct and complete a presentence

investigation and report consistent with Local Criminal Rule 32.1 following conviction or entry of

a guilty plea. Parties will be afforded an opportunity to submit sentencing memoranda no later

than seven days before the sentencing hearing.

                         XIV.            Papers Submitted to the Court

         All briefs, memorandums, or other submissions filed with the Court shall be drafted in

twelve-point, Times New Roman font.

                                     XV.          Conclusion

         Unless a motion to continue has been filed or some other action or motion under 18 U.S.C.

§ 3161(h)(1) through (8) has occurred that would exclude time from the Speedy Trial Act deadline,

the parties are required to fully comply with the requirements and deadlines contained in this

Order.

         IT IS SO ORDERED.



                                                   6
    Case: 3:21-cr-00026-MJN Doc #: 29 Filed: 04/19/21 Page: 7 of 7 PAGEID #: 77




Date:   April 19, 2021                      s/Michael J. Newman
                                            Hon. Michael J. Newman
                                            United States District Judge




                                        7
